 ESGROANAHEIM, INC.401Esgro Anaheim,Inc., PetitionerandRetail Clerks Union, Local324,AFL-CIOEsgroValley,Inc.,PetitionerandRetail Clerks Union, Local770,AFL-CIOEsgro Jefferson, Inc., PetitionerandRetail Clerks Union, Local770,AFL-CIOEsgro Olympic,Inc., PetitionerandRetail Clerks Union, Local770,AFL-CIOEsgro Central,Inc.,PetitionerandRetail Clerks Union, Local7.70,AFL-CIOEsgro Victory,-Inc.,PetitionerandRetail Clerks Union, Local905,AFL-CIOEsgro Covina, Inc., PetitionerandRetail Clerks Union, Local1428,AFL-CIOEsgro San Bernardino,Inc., PetitionerandRetail Clerks Union,Local 1167,AFL-CIO.CasesNos. 21-RM-1001, 21-RM-1002,21-RM-1003, 21-RM-1004, 21-RM-1005, 21-RM-1006, 21-RM-1007, and 21-RM-1016.December 16, 1964DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Hearing Officer Shirley N.Bingham of the National Labor Relations Board.The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act and it Will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.White Front' is a discount department store chain engaged in retailselling.The Employer-Petitioners, herein referred to collectively asEsgro, are separate corporate entities engaged in the retail sale ofjewelry, cameras, photographic supplies, and related products at1 The Hearing Officer referred to the Board the motionofWhite FrontStores, Inc.,herein calledWhiteFront,to be given full status as an Intervenor.In view of WhiteFront's contractual interest in this proceeding,the motion is hereby granted.150 NLRB No. 2. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious locations in theWhite Front stores?Each is a whollyowned subsidiary of Esgro, Inc., which is a wholesale company anddistributor and is the purchasing agent for the Employers involvedin this proceeding.The Esgro retail business is conducted on a lease-department basis at the White Front stores, and the relationshipbetweenWhite Front and Esgro is governed by separate licenseagreements between them.The license agreements provide for thefinancial arrangements between the parties and for the operation ofthe licensee's departments as integral parts of the White Front stores.Esgro seeks elections in a unit or units composed of its retail salesemployees who are employed at the several White Front store loca-tions, excluding all other employees, White Front employees, guards,and supervisors.Esgro has had concessions in White Front storessince 1956.In 1960 Esgro executed separate collective-bargainingcontracts with Retail Clerks 777, the predecessor of Local 770, cover-ing Esgro's employees at the Esgro Central store and Esgro Valley'sonly store at that time located in Van Nuys.At the expiration ofthese agreements Esgro filed RM petitions, and there were Board-conducted elections in separate units of Esgro employees in thesetwo stores.The employees voted against union representation byLocal 770.Since 1962 Esgro has had no collective-bargaining rela-tionship with any labor organization for its sales employees in anyof the White Front stores.Retail Clerks Union, Locals 324, 770, 905, 1428, and 1167, AFL-CIO, herein referred to collectively as the Retail Clerks, contendsthat current collective-bargaining contracts betweenWhite Frontand the various Retail Clerks locals are bars to these petitions, andthat the requested units are inappropriate.Retail Clerks argues thatthe contracts between it and White Front are firm evidence of theexistence of single, storewide bargaining units composed of theemployees of White Front and the employees of lessees, licensees,and concessionaires of White Front. It contends that Esgro becamebound by all terms of this contract immediately upon execution-the license agreements withWhite Front.White Front joins inthese contentions, except as to the employees of Esgro Central, Inc.,and Esgro Valley, Inc.As to Esgro's operations in these two WhiteFront stores,White Front relies on the facts that these stores werefound to be separate appropriate units in Board-conducted electionsin 1962, and that the license agreement between White Front andEsgro excludes from the contract unit any leased departments whichthe Board finds to be separate bargaining units.2Each of the separate Esgro corporations operates in a separate White Front storeexcept for Esgro Valley, Inc, which now has departments in three White Front stores,at Van Nuys, Canoga Park, and Pacoima, California.Esgro, Inc , also operates severalliquor concessionsinWhite Frontstores, which are not involved in this proceeding,throughTriumph Sales, anotherwholly owned subsidiary of Esgro, Inc. ESGROANAHEIM, INC.403Esgro argues that the license agreements do not require it to signcollective-bargaining agreements with the Retail Clerks. It assertsthat these license agreements clearly contemplate National LaborRelations Board elections as the method for designating a bargainingrepresentative.Esgro further contends that the agreements betweenWhite Front and the Retail Clerks cannot constitute bars to theseproceedings as it has signed no collective-bargaining agreements withthe Retail Clerks.Esgro adds that if the combined effect of thecontract betweenWhite Front and the Retail Clerks, which has aunion-security clause, and the labor clauses of the license agreementbetweenWhite Front and Esgro, is construed as requiring unionmembership of all Esgro employees, such a contract is unlawful onits face and cannot constitute a bar to an election.The contracts between White Front and the Retail Clerks, urgedas bars, are effective from July 1, 1962, to June 30, 1967 s The bar-gaining units cover "all retail store employees and office clericalemployees whose work is related to the operation of the retail stores(including,'subject to the provisions of Section E hereof, employeesof lessees, licensees and concessionaires employed in the retail storesand offices of the Employer [White Front] located within the pres-ent geographic jurisdiction of the Union...."The contracts fur-ther provide that "should the Employer acquire, establish or oper-ate an additional store or department within the present geographicjurisdiction of the Union,, this Agreement shall apply to the retailstore employees and office clerical employees as defined aboveemployed in such store or department." Section E of the contracts,referred to in the recognition clauses, provides that the Employerwill require operators of leased departments to agree to be bound bythe terms of the agreement, and, "upon request of the Union, toexecute a copy thereof, provided that such requirement is not' con-trary to law."An appendix C of the contracts amends section Eso as to provide that the provisions of section E shall take effect,with respect to any new leased department, "immediately upon exe-cution of the lease, sublease, license, or concessionaire agreement";and with respect to "any present leased department which agrees inwriting to be bound by the terms of this Agreement, immediatelyupon so agreeing in writing."Appendix C further provides thatwage rates and commissions for employees of any leased departmentshall be subject to negotiations between the Retail Clerks locals andthe operator .of the leased department.Under the license agreements between White Front and Esgro, thelatter "to the extent permitted by law, agrees to be bound by the,terms andprovisions and any amendment or extension of the White3There are separate,but identical,contracts between each of the Retail Clerks localsand White Front. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDFront-RetailClerksAgreement which covers the White Frontemployees in the store or stores in which said Licensee operates, andfurther agrees, to the extent permitted by law, upon request of theRetail Clerks Union local which is a party to such White Front-Retail Clerks Agreement, to execute a copy of said Agreement."Esgro further agreed, "to the extent permitted by law, that in theevent Licensor shall, during the term hereof, enter into any collec-tive-bargaining agreement with a labor organization for employeesemployed in any store not covered by any of the collective bargain-ing agreements . . . covering classifications of work performed byLicensee's employees in such store or stores, the Licensee shall, uponreceipt of Licensor's written demand, agree in writing to be'boundby the terms and provisions of said collective bargaining agreementor agreements and any amendment or extension thereof."The license agreement, however, provides that these provisions"shall be inapplicable to the department of the Licensee in any storewhere the employees of such Licensee have been or may hereafter bedetermined by the National Labor Relations Board- to constitute aseparate bargaining unit until and unless the Retail Clerks local inquestion is certified as the collective bargaining representative ofsuch employees." It further provides that the licensee's failure tocomply with these provisions "shall not be deemed a default underthis Agreement if Licensee, upon demand by any of the labor organi-zations ... for compliance with any of the provisions of said sub-paragraphs, promptly commences proceedings before the NationalLabor Relations Board ... to seek determination of the applicabilityof such provision or provisions of this paragraph to any of Licensee'semployees."We shall first address ourselves to the nature of the relationshipbetweenWhite Front and Esgro in respect to the employees soughtherein.Significant in this connection are, of course, the above con-'tract betweenWhite Front and the Retail Clerks, and the licenseagreement between White Front and Esgro. The contract betweenWhite Front and the Retail Clerks specifically provides that "wagerates and commissions for any employees of any leased department...shall be subject to negotiations between the Union and suchleased department . . . ."And the license agreement provides thatEsgro shall "employ and be responsible for help in [its] depart-ment."As to these matters, the record shows that Esgro does, infact, hire and discharge its own employees, and sets their wage rates.Esgro also determines their work and vacation schedules.Withoutconsultation withWhite Front, it grants fringe benefits, which areavailable only to its employees, and which do not arise from either ESGRO ANAHEIM, INC.405the contractor licenseagreement.4 -There is no interchange ofEsgro's' employees with anyWhite Front employees, or those ofother licensees, and the contract provides that their seniority is tobe separate from, that of White Front employees. Such control asWhite Front -exercises over Esgro's operations appears to be limitedto,the extent necessary for efficient operation of theWhite Frontstores and to give the appearance to the public of one integratedretail operation.5The license agreement further provides that "thisagreement is not intended to create and shall not be considered ascreating any partnership relationship between the parties hereto, or,any relationship between them other than that of Licensor andLicensee....."Neither the contract nor the license agreement pro-vides for thecommon handlingof labor relations for Esgro'semployees, and thereis noevidence to show that such joint controlwas contemplated.While the Retail Clerks points out articles ofthe license agreement governing the operation of thelicensee'sdepartmentas anintegral department of the store, it has not shownthatWhite Front has exercised control over Esgro's employees so asto affect their working conditions or tenure of employment.Nor hasany evidence been produced to show that White Front has ever hadany part in settling grievances of Esgro's employees.6Although, under its license agreements, Esgro agreed to be boundby the contracts between White Front and the Retail Clerks, Esgrowas never a party to these contracts.7Nor has Esgro entered intoany, oral or written agreements with the Retail Clerks.The onlyagreements affecting Esgro's employees are between Esgro andWhite Front. The agreements between White Front and the RetailClerks state that White Front's obligation with respect to operatorsof leased departments is limited to requiring "the operators of leaseddepartments to agree to be bound by the terms of this Agreement,and, upon request of the Union, to execute a copy thereof, provided'These benefits include overtime pay, vacations,life insurance, and hospitalization.Esgro also sponsors special incentive contests,to stimulate sales, in which only Esgroemployees may participate.5 SeeAtlanticMills Servicing Corporation of Cleveland, Ina., et al.,117 NLRB 65, 67.e Prior to the opening of new stores,Esgro participates in the mass advertising whichisdone to facilitate the staffing of new stores.AlthoughWhite Front may screen ap-plicants and refer satisfactory applicants,as our dissenting colleagues point out, Esgropersonnel interview applicants for work in its department—and such applicants are requiredto fill out Esgro'sown application forms.Only Esgro determines whether or not theapplicants will be hired.While it is true that Esgro's department is opened during thesame hours as the entire store,,we attachmore significanceto the factthat the workinghours and shifts of Esgro's employees are determined by Esgro alone.Nor do we attachany weight to the fact thatWhite Frontand Esgro may work together in resolving customercomplaints, as there is no evidence that White Front has overruled Esgro's decisions with-respect to such complaints,and Esgroasserts thatit alone has final authority to adjustcomplaints.7While Esgro agreed to be bound by these contracts, the license agreements also pro-vide for Board-conducted elections to resolve any question concerning representation. 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat such requirement is not contrary to law." The contracts furtherprovide that White Front "shall not' be liable for any breach of con-tract or failure of a leased department to abide by the wages, hours,and working conditions set forth in this Agreement." 8 Significantin this respect, is the fact, already mentioned, that thelicense agree-ments provide that the terms, and provisions of the Retail Clerkscontract shall be inoperative should the Board determine thatEsgro'semployees constitute separate appropriate units.It is thus apparent from all the foregoing that control of wages,fringe benefits, day-to-day operations, the handling of grievances,and other employee matters are lodged with Esgro notwithstandingthe license agreement between Esgro and White Front and the exist-ing contract between White Front and Retail Clerks. In theabsenceof such joint control of labor relations by Esgro and White Front,it is clear, and we find, that Esgro and White Front are not jointemployers of the employees herein .9With respect to the allegation of contract bar, we are persuadedand find that the Retail Clerks contracts with White Front do notbar the present petitions.The mere fact that Esgro agreed withWhite Front, under its license agreement, to be bound by the WhiteFront-Retail Clerks contracts, does not constitutea consummatedagreement with the Retail Clerks as envisioned by theAppalachianShaledoctrine-10Esgro is not a party to any written agreementwith the Retail Clerks and has not been since 1962. The only agree-ment affecting its employees is with White Front alone, and thatagreement provides, in effect, that the contractualarrangementsbetween them shall not preclude a Board- determination as to theappropriate unit of the employees of this licensee where, as here, thelicensee' seeks a Board determination as to unit.Accordingly, inview of our findings that White Front and Esgro arenot jointemployers, and in the absence of any separate agreementbetweens The contractsbetween WhiteFront andthe Retail Clerks didnot, as already noted,provide forwage ratesor commissionsfor anyleased department employees,but pro-vide thatsuchwage ratesand commissionsare to "be subjectto negotiations between theUnion and-such leased department . .O The cases,Checker CabCompanyand its members,141 NLRB583, andOvertonMarkets, Inc.,142 NLRB 615, upon whichthe, dissent relies for reachinga contraryresult,are not analogous situations.In theCheckercase,the Board found,inter aha,that themembers of Checker surrenderedto Checkera considerable measure of control over theemployment conditions of the drivers employed by each member,including authority inthe Checker Board of Reviewto disciplinethem.'In the instant case, Esgro alone con-trols theemployment conditionsof its employees.In the Overtoncase, there,unlike here,the Board was concerned with membersof a family who operatedwith interdependentcorporations,as shown bythe fact thatsome had interlocking officers, by their identicaland transferable employee profit sharing and insurance plans, and by their commonpurchasing.10 Appalachian Shale ProductsCo., 121 NLRB 1160, 1161. ESGRO ANAHEIM,INC.407Esgro and the Retail Clerks, we find that there is no agreement cov-ering Esgro's employees sufficient to constitute a bar.1'4.Esgro requests that elections be directed in a single unit or sepa-rate units composed of its retail sales employees who are employedat the severalWhite Front store locations, excluding all otheremployees,White Front employees, guards, and supervisors.Esgrosuggeststhat there are three types of units which may be consideredappropriate, single-store units; a single unit of employees in allstores; or a separate unit for the employees of each Esgro corporateentity, which would result in combining the employees of three storesin a single unit, while granting separate units for the employees ineach of the other stores.12White Front and the Retail Clerks con-tend that only storewide units are appropriate.The record does not show any changes in Esgro's operations, sincethe prior elections in 1962, which -would warrant the establishmentof a unit coextensive with all the corporate entities of Esgro, or ofeach corporation.Nor does the record indicate that there is anyinterchange of employees among the three stores of Esgro Valley,Inc., located in separate communities, that their storemanagers haveless autonomy than the managers of the other Esgro operations, orthat there is any difference in the day-to-day operations of theseTherefore, we per-ceive no basis upon which to predicate a three-store unit, and con-clude that units of the employees in each of the stores embraced bythe petitions herein, being coextensive with the operations of Esgrotherein, are here appropriate.We find therefore, that the following employees constitute sepa-rate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:(1)All retail sales employees employed at Esgro Anaheim's facili-ties at 222 S. Harbor Boulevard, Anaheim, California, excluding allother employees, guards, and supervisors as defined in the Act.(2)All retail sales employees employed at Esgro Valley's facili-ties at 21300 Roscoe Boulevard, Canoga Park, California, excludingall other employees, guards, and supervisors as defined in the Act.(3)All retail sales employees employed at Esgro Valley's facili-ties at 9725 Laurel Canyon Boulevard, Pacoima, California, exclud-ing all other employees, guards, and supervisors as defined in the Act.n Bab-Rand Company,147 NLRB 247. There is no reason to believe that Esgro'soperations in White Front's other stores differ in any respect from its operations in EsgroValley and Esgro Central,as to which White Front concedes the contracts are not bars.Inasmuch as we hold the contracts are not bars,we find it unnecessary to considerEsgro's contention that the labor clauses of the White Front-Retail Clerks contracts areunlawful on their face as they seek to require union membership without an election.12 Esgro Valley, Inc., has departments in,three-White Front stores, at van Nuys,CanogaPark,and Pacoima, California. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)All retail sales employees employed at Esgro Valley's facili-ties at 16040 Sherman Way, Van Nuys, California, excluding allother employees, guards, and supervisors as defined in the Act.(5)All retail sales employees employed at Esgro Jefferson's facili-ties at 5435 W. Jefferson Avenue, Los Angeles, California, excludingall other employees, guards, and supervisors as defined in the Act.(6)All retail sales employees employed at Esgro Olympic's facili-ties at 5555 East Olympic Boulevard, Los Angeles, California, ex-cluding all other employees, guards, and supervisors as defined inthe Act.(7)All retail sales *employees employed at Esgro Central's facili-ties at 7651 S. Central Avenue, Los Angeles, California, excludingall other employees, guards,, and supervisors as defined in the Act.(8)All retail sales employees employed at Esgro Victory's facili-ties at 21250 Hawthorne Boulevard, Torrance, California, excludingall other employees, guards, and supervisors as defined in the Act.(9)All retail sales employees employed at Esgro Covina's facili-ties at 1151 N. Azusa Avenue, Covina, California, excluding all otheremployees, guards, and supervisors as defined in the Act.(10)All retail sales employees employed at Esgro San Bernar-dino's facilities at 499 Orangeshow Road, San Bernardino, Califor-nia, excluding all other employees, guards, and supervisors as definedin the Act.[Text of Direction of Elections omitted from publication.]MEMBERS BROWN and JENKINS, dissenting:We would find, contrary to our colleagues, that White Front andEsgro are joint employers of the employees working in the Esgroleased departments at the various White Front retail chain depart-ment stores.The contractual efforts of White Front and Esgro to maintainseparate employer relationships do not require a finding that theywere successful.Nor is it controlling that White Front and Esgrofailed to act jointly in all matters relating to labor relations con-cerning the leased department employees.It is the existence ofWhite Front's authority and the fact that it is in a position to exer-cise control over Esgro's labor policies which are material:Therecord establishes such authority and power and that they are actu-ally exercised in substantial matters.Thus,White Front placesnewspaper advertisements in its own name for employees, conductsscreening interviews, and refers satisfactory applicants to Esgroand other leased department operators for possible hiring, and allemployees, including those of Esgro, wear the same White Frontuniform and badge and their working hours must conform in gen- REMINGTON RAND, DIVISION OF SPERRY RAND CORP.409eral to the hours when the store is open. The entire store operation,leased departments included, is held out to the public as a single.enterprise in all respects, with all business done in the name of WhiteFront and all adjustments of customer complaints made to the satis-faction of White Front supervisors.The record thus discloses a retail leased department operation ofa type which has become a commonplace method of conducting adepartment store business.Generally speaking, the lessor establishesthe store and holds himself out to the public as the sole entrepreneur,whereas in fact some or all of the departments are operated bylessees who assume some of the risk. Such operation, viewed realis-tically, is for all significant purposes a single business, with thelessor and lessee functioning jointly insofar as the particular leaseddepartment is concerned.13Under these circumstances, the Balkani-zation of the bargaining unit must result in decreased effectivenessof collective bargaining as to those matters which are of commonconcern to all similarly placed sales personnel and in an increasedpotential for industrial strife.The effects of our colleagues' deci-sion is, therefore, virtually to preclude meaningful collective bar-gaining in this rapidly expanding type of retail operation, andthereby frustrate the effective application of the policies of the Actto this area of our national economy.We would, accordingly, find that White Front and Esgro are jointemployers and would dismiss the petitions herein.'For analogous situations,seeChecker Cab Company and its members,141 NLRB 583 ;Overton Markets,Inc.,142 NLRB 615.Remington Rand,Division of Sperry Rand CorporationandLocal 2104, International Association of Machinists, AFL-CIO,' PetitionerRemington Rand,Division of Sperry Rand CorporationandOffice Employees International Union,AFL-CIO,Local No.212,Petitioner.Cases Nos. 3-RC-423, 3-RC-129, and 3-RC-1869.December 16, 1964DECISION AND ORDER CLARIFYING BARGAINING UNITOn June 23, 1950, following a Board-ordered election, the RegionalDirector issued a certification of representatives in Cases Nos. 3-RC-423 and 3-RC-429, in which he certified the United Electrical, Radioand Machine Workers of America, Local 304 (hereinafter referred to1 The name of the Petitioner in Cases Nos.3-RC-423 and 3-RC-429 appears as amendedat the hearing.150 NLRB No. 31.